Citation Nr: 1729307	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-17 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for loss of teeth.

2.  Entitlement to a compensable initial disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1977 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.

The Veteran initially requested a Travel Board hearing in his VA Form 9 Substantive Appeal, but withdrew his request in July 2012.

The issue of entitlement to a compensable evaluation for loss of teeth is addressed in the REMAND below.


FINDING OF FACT

The evidence demonstrates that the Veteran's erectile dysfunction is manifested by loss of erectile power, and that there is no penile deformity.


CONCLUSION OF LAW

Entitlement to a compensable initial disability rating for erectile dysfunction is denied.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Erectile Dysfunction

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  A note to that diagnostic code directs that review for entitlement to special monthly compensation should be undertaken for this type of disability.  Id.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016).

The Veteran's erectile dysfunction has been rated as noncompensable under Diagnostic Code 7522; however, he has also been in receipt of special monthly compensation for loss of use of a creative organ since the effective date of service connection for that disability.  The record shows that the Veteran has been prescribed medical such as Viagra for his erectile dysfunction
  

The Board finds that a compensable rating is not warranted because there is no evidence of deformity of the penis.  In this regard, in December 2010, physical examination of the genitalia was normal.  The Veteran has reported that he has difficulty maintaining erections as a result of chemotherapy and radiation related to his service-connected tonsil cancer; while the evidence does establish erectile dysfunction, the record does not reflect and the Veteran does not contend that he has penile deformity.  On the contrary, in his May 2011 notice of disagreement, the Veteran acknowledged that while he has loss of erectile power, he does not have a penile deformity.  

As the evidence does not show that the Veteran's erectile dysfunction results in penial deformity, the Board finds that a compensable rating cannot be granted for the Veteran's service-connected erectile dysfunction.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable initial disability rating for erectile dysfunction is denied.


REMAND

The Board notes that the Veteran most recently underwent VA examination in connection with his claim for entitlement to an increased disability rating for loss of teeth in September 2016.  While the RO issued a rating decision in November 2016 that considered this evidence, the claim was not subsequently readjudicated in a Supplemental Statement of the Case as required under VA regulations.  See 38 C.F.R. § 19.31 (2016) (a supplemental statement of the case must be issued after receipt of additional pertinent evidence not previously addressed in a statement of the case).

Thus, the case must returned to the AOJ to ensure that the Veteran is provided a Supplemental Statement of the Case addressing his claim for a compensable evaluation for loss of teeth. 

Accordingly, this case is REMANDED for the following action:

The RO should issue a Supplemental Statement of the Case that addresses all pertinent evidence received since the issuance of the June 2016 Statement of the Case. The Supplemental Statement of the Case should also address the specific actions taken in November 2016. The Veteran and his representative should be given opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the AOJ. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2005).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


